Case 0:20-cv-62057-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

 KELLY JONES,

                 Plaintiff,
 v.

 HARRISON JAMES HURLEY, III
 A/K/A HARRY JAMES HURLEY, III,

             Defendant.
 __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

          Plaintiff, KELLY JONES, brings this action against Defendant, HARRISON JAMES

 HURLEY, III A/K/A HARRY JAMES HURLEY, III, pursuant to the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.       Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.       At all times material hereto, Plaintiff qualified as an employee in the domestic service of a

 household and performed a variety of household services as defined by the FLSA under 29 U.S.C.

 § 202.

 3.       Defendant HARRISON JAMES HURLEY, III A/K/A HARRY JAMES HURLEY, III is

 currently a resident of Chester County, Pennsylvania, hired and employed Plaintiff in South

 Florida, and failed to pay Palintiff her full and proper wages as mandated by the FLSA.

 4.       At all times material hereto, Plaintiff engaged pursuant to her employment in interstate

 commerce on a regular and recurring basis within the meaning of the FLSA including but not

 limited to interstate travel (including to the Carribean and New Jersey) and interstate

 communication (including by phone with people in New Jersey).



                                                   2
Case 0:20-cv-62057-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 3



 5.     Plaintiff KELLY JONES worked for Defendant as a personal assistant.

 6.     Plaintiff incurred various work-related costs and expenses in connection with her

 employment for which Defendant failed to reimburse Plaintiff.

 7.     Defendant regularly paid Plaintiff late.

 8.     Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week as required by the FLSA.

 9.     Defendant failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment as required by the FLSA.

 10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.    Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 12.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.
Case 0:20-cv-62057-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 3



                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages including for wages paid late pursuant to the Fair Labor Standards Act, 29

 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

 attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
